Citation Nr: 1612006	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  96-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an extraschedular evaluation in accordance with 38 C.F.R. § 3.321(b)(1) for nephrolithiasis, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Kathy A. Liberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a physician 


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1963 to July 1965 and from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied entitlement to an increased rating for nephrolithiasis.

The Veteran provided testimony before a hearing officer at the RO in February 1998.  A transcript of the hearing has been associated with the claims file.

This matter was remanded by the Board in March 2001 and July 2003 for additional development.  Thereafter, in a February 2005 decision, the Board denied entitlement to a rating in excess of 30 percent for nephrolithiasis.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 memorandum decision, the Court vacated the Board's February 2005 decision.  See Vazquez-Flores v. Peake, 22 Vet. App.37 (2008).

Thereafter, the Secretary appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit vacated the Court's January 2008 memorandum decision and remanded the claim to the Court for further action.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Subsequently, in an October 2010 decision, the Court reaffirmed he Board's action in the February 2005 decision with respect to denying an entitlement to an increased schedular rating for nephrolithiasis.  However, the Court, in pertinent part, determined that entitlement to an extraschedular evaluation and entitlement to a total disability rating based on individual unemployability (TDIU) needed to be discussed.  

Most recently, this matter was before the Board in March 2012, at which time it was remanded for additional development.

As stated herein, in the Court's December 2010 decision, it was determined that entitlement to a TDIU needed to be discussed.  The Board also notes that the issue of entitlement to service connection for a neuropsychiatric disorder was also on appeal.  However, in an April 2013 rating decision, the RO granted service connection for chronic posttraumatic stress disorder and entitlement to a TDIU.  As this is considered a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 2012 remand directives, the RO was to review the evidence of record and make a determination as to whether an extraschedular evaluation may be assigned for the Veteran's service-connected nephrolithiasis.

A supplemental statement of the case was issued in April 2013.  While it was determined that a higher schedular rating was not warranted for the Veteran's nephrolithiasis, the RO did not decide whether an extraschedular rating was warranted.  As such, additional remand is required.  See Stegall West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Thereafter, consider whether to forward the case to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of the assignment of an extraschedular rating with respect to the Veteran's nephrolithiasis.

2.  If the benefit sought on appeal is not fully granted; issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


